Judgment of conviction of the County Court of Richmond county reversed upon the law and the facts and a new trial ordered for errors in the admission of testimony in the cross-examination of the defendant as to the facts involved in the commission of the crime for which he had previously been convicted and the circumstances surrounding his plea of guilty to that charge, at folios 96 and 106, inclusive, of the record. In our opinion the admission of this evidence, especially when coupled with the charge of the court at folio 157, was prejudicial and requires a reversal of this judgment. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.